Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 13 & 17) and cancellations (claims 3, 15-16 & 19) filed (05/02/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 13, 17 & 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 13, 17 & 20 that includes: 
Claim 1:
…
“
calculating hash values of images, wherein the images includes a first image and a second image; calculating similarity distances between the images using at least the hash values by a similarity distance computation module in the computer system; automatically grouping the images into a burst by a burst grouping module in the computer system when the similarity distances of the images are below a burst threshold value; designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value, wherein the duplicate threshold value is smaller than the burst threshold value; designating the first image as a new image if similarity distances between the first image and other images in the burst are above the duplicate threshold value, wherein the new image is assigned to the burst when the similarity distances between the new image and other images in the burst are below the burst threshold value; automatically selecting at least one image from the burst of images; and automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system.
”
Claim 13:
…
“
calculating hash values of images by a similarity distance computation module in a computer system, wherein the images includes a first image and a second image; calculating similarity distances between the images using at least the hash values by a similarity distance computation module in the computer system, wherein step of calculating similarity distances further includes: calculating differences in color densities, edge orientations, or edge densities between the images; automatically grouping the images into a burst based at least in part on the similarity distances of the images by a burst grouping module in the computer system; automatically selecting at least one image from the burst of images, wherein automatically selecting at least one image from the burst of images comprises: designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value, wherein the duplicate image is discarded before step of selecting and the duplicate threshold value is smaller than the burst threshold value; and automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system.
”
Claim 17:
…
“
calculating hash values of images by a similarity distance computation module in a computer system, wherein the images includes a first image and a second image; calculating similarity distances between the images using at least the hash values by a similarity distance computation module in the computer system; automatically grouping the images into a burst based at least in part on the similarity distances of the images by a burst grouping module in the computer system, wherein automatically grouping the images comprises: designating the first image as a new image if similarity distances between the first image and other images in the images are above the duplicate threshold value, wherein the new image is assigned into the burst when the similarity distances between the new image and other images in the burst are below the burst threshold value; automatically selecting at least one image from the burst of images based in part on detection of faces, faces recognized presence of faces of family and close friends, or positions and focus of the faces in the image; and automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system.
”
Claim 20:
…
“
calculating hash values of images, wherein the images includes a first image and a second image; calculating similarity distances between the images using at least the hash values by a similarity distance computation module in the computer system; automatically grouping the images into a burst by a burst grouping module in the computer system when the similarity distances of the images are below a burst threshold value, wherein the images are automatically grouped into the burst further based on image compositions, facial expressions, orientations of the faces, sizes of the faces, light exposures of the faces and persons in the image, importance of person(s) in the image, scene composition, dominant colors, color histograms, block color histograms, or cloth colors and patterns; designating the first image as a duplicate image if a similarity distance between the first image and the second image is below a duplicate threshold value, wherein the duplicate threshold value is smaller than the burst threshold value; automatically selecting at least one image from the burst of images; and automatically creating a photo product design using the selected image from the burst by an intelligent design creation engine in the computer system.
”
Regarding dependent claims 2, 4-12, 14, 18 & 21-29 these claims are allowed because of their dependence on independent claims 1, 13, 17 & 20 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661